Citation Nr: 0817357	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board denied the appellant's claim for service connection 
for multiple sclerosis in a December 2006 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a January 2008 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's December 2006 decision regarding the denial of 
service connection for multiple sclerosis and remand the 
matter so that the Board could consider the appellant's claim 
so that the veteran's lay statements could be considered to 
be describing symptoms that supported the later diagnosis of 
multiple sclerosis.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Court granted the joint motion and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony before the Board in January 2006, the veteran 
stated that he had been treated for symptoms of upper 
extremity weakness by a private physician within seven years 
of his discharge from active duty in 1968.  At that time, he 
also testified that he around the same time he had seen a 
chiropractor and an eye specialist.  He testified that the 
records from these medical care providers were not available.  
There has been no attempt to obtain these records, and in 
view of the Court decision, the Board finds that an attempt 
by VA should be made to obtain these records.  The Board 
cannot do that in the first instance.  Additionally, the 
veteran's representative has requested that a neurologic 
evaluation be provided to ascertain if any of the veteran's 
symptoms from that time are related to the multiple sclerosis 
diagnosed in 1988.  In accordance with the order of the 
Court, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide a list of 
names and addresses of medical care 
providers from whom he received treatment 
since his discharge from service.  After 
obtaining any necessary consent, the 
medical care providers should be requested 
to furnish copies of all records of 
treatment given.  

2.  The RO/AMC should arrange for the 
veteran to undergo an appropriate 
examination by a physician.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the symptoms described by the veteran 
may be considered as manifestations of the 
multiple sclerosis first diagnosed in 
1988.  The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  If an opinion cannot 
be made without resorting to speculation, 
it should be so noted.  

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



